Title: To John Adams from Ralph Izard, 8 October 1778
From: Izard, Ralph
To: Adams, John


     
      Sir
      Paris 8th. October 1778
     
     I have received your favour of 2d. instant, in which you desire to know if I think there is room to hope that our Legislators will pass such Laws as will apply the money hitherto spent in articles of Luxury, towards the discharge of the National Debt; or “that the People have, or can be persuaded to acquire those qualities which are necessary to execute such Laws.” It is with the greatest pleasure that I reflect upon the past conduct of the Congress, as it appears to me to have been founded in wisdom, and in virtue. I reflect with pleasure likewise on the conduct of the democratical branch of the Legislatures in most of the Provinces of America, previous to the late Revolution.
     Contests frequently arose between the Governor, and Council on one side, and the Representatives of the People on the other; in which the latter have, almost invariably, supported the interests of their Country, against the arbitrary proceedings of those Officers of the Crown. From these circumstances my hopes are derived, that when the Monster Prerogative shall no longer be known in our Country, and the authority of the whole Legislature shall proceed from the same source, such measures only, as are thought to be for the public good, will be adopted. I do not recollect an example of the proceedings of the House of Representatives being disapproved of by the body of the People at large, in any part of America, except in Pennsylvania; and in that instance the latter were in the right. I allude to the time when the Indians on the Frontiers of that Province had murdered many of the inhabitants, and the ridiculous spirit of Quakerism, and Nonresistance had so far possessed the minds of a majority of the Assembly, that they refused to pass a proper Militia Law for their protection. I am therefore of opinion that the Legislatures will enact proper Laws, and that the People will pay obedience to them.
     My apprehensions that the French Ministry mean more by our Treaty, respecting the Fishery, than is expressed in the one proposed by Congress, do not arise from the remembrance of the fact which I mentioned to you. My suspicions are founded upon the Treaty itself; and they are corroborated by the fact which I remember to have heard spoken of in 1763. Whether there are any Letters, or Memorials extant, in which the claim alluded to is contained, I can not tell. It will be proper to enquire about it, and I fear we shall have ample time to do it, before the restoration of Peace. You say, “it is observable that the French Court were not content with the Treaty proposed by Congress”; which you think contains all that is contained in the Article as it now stands in the Treaty of 6th. February. The French are thought to be remarkably sagacious in their Negotiations, and it is not probable that they would have changed the Article in question, but for some substantial purpose; especially as the plain, and explicit words of Congress were rejected, and very equivocal terms substituted in their place. I can not agree with you in thinking the word “Indefinite” is not amiss. My objection to it proceeds from it’s being a direct contradiction to the Treaty of Utrecht, to which the Article refers. The right of the French to fish by virtue of that Treaty, is so far from being “Indefinite,” that it is as clearly defined, and limitted as words can make it. The French could not intend by the words “exclusive right,” to exclude themselves from all places but such as are stipulated. When a man is confined in Prison, and excluded from the benefit of taking the air, he does not add this exclusion to the catalogue of his rights. It is unnecessary to say any thing more on this explanation of the word, as you allow it to be untenable. In this I agree with you, as well as in the opinion that the Treaty of Paris of 6th. February 1778, is not justly liable to such a construction as I am apprehensive may be attempted to be put upon it. If Justice, and Right were certainly to be established, I should have no uneasiness about the Treaties; but I am afraid of troublesome, and ambitious neighbours, either at sea, or land. Advantage will, I fear, be taken of ambiguous, and equivocal expressions in the Treaties, to set up claims, which if complied with will be inconsistent with our interests, and safety; and if opposed, will involve us in disputes. Equivocal expressions should always be avoided in business of every sort; but especially in Treaties, this Rule should be carefully observed, and nothing but the clearest terms made use of, which will leave no scruple, or doubt in the mind, nor admit of explanations, different from the intentions of the Parties who treat.
     Distrust is often the Mother of safety; and the persons charged with the management of the affairs of Princes, have not by their conduct in general, invalidated that Maxim. I approve of your reasons for desiring my observations in writing on the Treaties; and my objections are removed by the promise you have made. I have therefore been very plain in offering you my sentiments on part of them; and shall communicate them on such other parts as appear to me the most exceptionable. In the mean time I hope to receive the same confidence from you; and beg the favour of you to let me know if there are no parts of them that you disapprove of. I have the honour to be with great regard Sir Your most obedient humble servant
     
      Ra. Izard
     
    